

EXHIBIT 10.55
2015 PERFORMANCE GOALS FOR
CEO SHORT-TERM INCENTIVE BONUS


Performance Criteria
Goals and Minimum and Maximum Thresholds
Allocation of Target Amount ($) (1)
San Jose Water Company Capital Additions (2)


Target Goal:  $93,150,000


Minimum Threshold:  $82,800,000


Maximum Goal:  $103,500,000 or more


$59,167
Compliance (Environmental) (3)


Maximum Goal:  No material water quality or environmental violations (Goal and
Minimum Threshold are not applicable).


$59,167
San Jose Water Company
Operational Goals


Target Goal:  Achieve 80% of identified key water industry objectives measured
primarily in terms of service, reliability and efficiency.


Minimum Threshold:  Achieve 70% of identified water industry objectives.


Maximum Goal:  Achieve 90% of identified key water industry objectives.


$59,166



1)
The target 2015 annual cash bonus amount is equal to $177,500, which is 25
percent of Mr. Roth’s 2015 base salary per his employment agreement. The actual
bonus attributable to each performance goal may range from 0 to 150 percent of
the portion of the target bonus amount allocated to that goal. Based on the
Committee determination of the level of achievement of each performance goal,
the amount payable with respect to that goal will be as follows:

•
If the goal is attained at target level, 100 percent of the allocated amount
will be paid.

•
If the goal is only attained at the minimum level, then 50 percent of the
allocated amount will be paid.

•
If the goal is attained at or above maximum level, then 150 percent of the
allocated amount will be paid.

•
Should the actual level of attainment of any such performance goal be between
two of the designated levels, then the bonus potential with respect to that goal
will be interpolated on a straight-line basis.



2)
“San Jose Water Capital Additions” means San Jose Water Company’s 2015 capital
expenditures and does not include (i) the cost to retire facilities and (ii)
improvements made to the Montevina Treatment Plant. The Target Goal, Minimum
Threshold and Maximum Goal are equal to 90%, 80% and 100%, respectively, of the
amount of capital expenditures (not including the cost to retire facilities and
improvements made to the Montevina Treatment Plant) approved by San Jose Water
Company’s Board for the 2015 fiscal year.



3)
“No material water quality or environmental violations” means no material fines
issued by state or federal environmental regulators in the performance year in
connection with water quality or environmental violations that occurred during
the performance year or in any of the preceding two years. A material fine will
be deemed to occur if the amount of the fine exceeds $25,000 in any one instance
or $100,000 in the aggregate for the year.




